10 A.3d 530 (2010)
299 Conn. 914
Ann FOLLACCHIO
v.
Lucille FOLLACCHIO et al.
SC 18714
Supreme Court of Connecticut.
Decided November 22, 2010.
Edward F. Czepiga, Bridgeport, in support of the petition.
Veronica Halpine, Hartford, in opposition.
The petition by the defendant Paul T. Czepiga for certification for appeal from the Appellate Court, 124 Conn.App. 371, 4 A.3d 1251 (2010), is granted, limited to the following issue:
"Whether the Appellate Court properly concluded that General Statutes § 45a-186a did not apply to the plaintiffs appeal from the Probate Court and the plaintiff was thus entitled to a trial de novo?"
EVELEIGH, J., did not participate in the consideration of or decision on this petition.